Exhibit Contacts: Rob Stewart Investor Relations FOR RELEASE Tel (949) 480-8300 October 22, 2009 Fax (949) 480-8301 ACACIA RESEARCH REPORTS THIRD QUARTER 2009 FINANCIAL RESULTS Newport Beach, Calif. – (BUSINESS WIRE) – October 22, 2009 – Acacia Research Corporation (Nasdaq: ACTG) today reported results for the three months ended September 30, “Acacia Research generated $16,831,000 in licensing transactions in the third quarter of 2009, resulting in third quarter license fee revenues of $12,831,000, a decrease of 7%, compared to $13,796,000 in the year ago period, and deferred revenues of $4,000,000 which will be recognized as revenues in subsequent periods,” commented Acacia Research Chairman and CEO, Paul Ryan. “Acacia
